Filed 11/12/20 P. v. Burton CA2/5

       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
    opinions not certified for publication or ordered published, except as specified by rule
    8.1115(b). This opinion has not been certified for publication or ordered published for
    purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


    THE PEOPLE,                                                     B301174

            Plaintiff and Respondent,                               (Los Angeles County
                                                                    Super. Ct. No. BA061291)
            v.

    HARRISON LORENZO BURTON,

            Defendant and Appellant.



          APPEAL from a post-judgment order of the Superior Court
    of Los Angeles County, Eleanor J. Hunter, Judge. Affirmed.
          John L. Staley, under appointment by the Court of Appeal,
    for Defendant and Appellant.
          No appearance by Plaintiff and Respondent.
       In March 1995, following a bench trial, the trial court
convicted Harrison Lorenzo Burton (defendant) of the second
degree murder of his girlfriend and sentenced him to 25 years to
life in prison. The central issue at trial was not whether
defendant was the killer (defendant bludgeoned his girlfriend to
death, turned himself in to the police, and confessed to the
killing) but whether he was sane at the time of the offense. On
direct appeal, we affirmed the judgment. (People v. Burton (May
2, 1997, B101109 [nonpub. opn.].)
       More than two decades later, in August 2019, defendant
filed a Penal Code section 1170.95 petition seeking to vacate his
murder conviction. The superior court summarily denied the
petition. The court found defendant was not entitled to relief
under section 1170.95 as a matter of law because the trial judge
“did not use either the felony murder theory or the natural and
probable consequence theory to convict petitioner of second
degree murder.”
       Defendant noticed an appeal from the denial of his petition,
and this court appointed counsel to represent him. After
examining the record, counsel filed an opening brief raising no
issues. On June 16, 2020, this court advised defendant he had 30
days to personally submit any contentions or issues he wanted us
to consider. We received no response.
       We have examined the appellate record, although such an
examination is not required (People v. Cole (2020) 52 Cal. App. 5th
1023, 1039), and we are satisfied defendant’s attorney has
complied with the responsibilities of counsel and no arguable
issue exists.




                                 2
                        DISPOSITION
     The appeal is dismissed as abandoned.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                         BAKER, J.

We concur:




     RUBIN, P. J.




     MOOR, J.




                              3